DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
	I. Type of wound closure device used: 
A. Figures 1-4: Wound closure device having a compression element with cells; 
B. Figure 6, 11, 12: Wound closure device having a drainage device; 
C. Figure 14: Wound closure device having a drape; 
D. Figure 15a-15e, 16a, 16c, 16d: Wound closure device having a single flexible bladder;
E. Figure 16b: Wound closure device having a bladder with a rigid shell; 
F: Figure 16e: Wound closure device having a modular bladder;
IF SPECIES A, B OR C IS SELECTED, APPLICANT MUST SELECT A SINGLE CELL TYPE EMBODIMENT: 
II: Cell type: 
G. Figure 5: non-curved cells; 
	H. Figures 7, 8, 13a-13g: curved cells; 
	I. Figures 13h-13j: cells with inner and outer sliding sections. 
The species are independent or distinct because of the mutually exclusive characteristics described above. In addition, these species are not obvious variants of each other based on the current record./KATHERINE M SHI/                                                               Primary Examiner, Art Unit 3771                                                                                                                                          
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to Applicant’s representative to request an oral election due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey Bachman 


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        18 February 2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771